Order entered November 6, 2012




                                               In The
                                    Court of 2ppeafti
                           jrtftb 3Bustritt of trexati at 313attal
                                       No. 05-12-00832-CR

                           REID CARLTON RENICKER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Collin County, Texas
                            Trial Court Cause No. 001-86948-2011

                                             ORDER

       The Court REINSTATES this appeal.

       On October 8, 2012, we ordered the trial court to make findings regarding new counsel

for appellant due to the death of appellant's former counsel W. Ty Wilson. We ADOPT the

findings that appellant desires to be represented by counsel; (2) appellant has retained Matthew J.

Kita to represent appellant; and (3) the appeal trial will proceed on the brief filed by Mr. Wilson.

       We DIRECT the Clerk of this Court to list Matthew J. Kita, SBN 24050883, P.O. Box

5119, Dallas, Texas 75208 as appellant's retained attorney of record.
        The State's brief was during the time period the appeal was abated. Accordingly, the

State's brief is within thirty days of the date of this order.




                                                         DAVID L. BRIDGES
                                                         JUSTICE